Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The election without traverse of Group II, claims 55-58, 77, and 79-81 and the species: the specific CDR combination of BC2-3G4, i.e., SEQ ID NOs: 2+5+9+11+12+15 filed September 7, 2022 in response to the Office Action of June 7, 2022 is acknowledged. 
Claims 1-11, 24, 55-58, 77, and 79-81 are pending.
Claims 1-11, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 55-58, 77, and 79-81 are under consideration.
Prior art does not teach or suggest the elected species: the specific CDR combination of BC2-3G4, i.e., SEQ ID NOs: 2+5+9+11+12+15. Thus, search has been extended to other species: CDR combinations of antibodies BC2-3G0, BC2-3G1, BC2-3G2, BC2-3G3, BC2-3G4, BC2-4G0, BC2-4G1, BC2-4G2, BC2-5G1, and BC2-5G2, encompassed by claims 55 and 77. 

Sequence Listing
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.
	
Drawings
The drawings are objected to because: 1) Figs. 1-3 are not legible; 2) Fig. 1B, 1D and 1E should be Fig. 1A, 1B and 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The reference to colors in the drawings below should be under drawings, e.g., 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0047] recites: “FIG. 2:…differentiated by color….each color-coded sub-lineage…member 1 (blue), 2 (red), 3 (green), and 4 (purple)….Red indicates…”.  
[0048] recites: “FIG. 3,… differentiated by color….”. 
[0049] recites: “FIG. 4,… differentiated by color….”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
 [00149] lines 3-4, “thost expanded…” should be “those expanded…”
Appropriate correction is required.

Claim Objections
Claim 58 is objected to because of the following informalities: “a human, humanized antibody or de-immunized antibody” should be “a human antibody, a humanized antibody or a de-immunized antibody.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 81, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 81 recites the limitation "the cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 55 recites an isolated NY-ESO-1 antibody comprising both VH and VL fragment.  Claim 57, which is dependent on claim 55, recites “a single domain antibody” which comprise only a single variable antibody domain. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-58, 77, and 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Instant claims 55-58, 77, and 79-81 are drawn to an isolated antibody, wherein the antibody specifically binds to NY-ESO-1 (claim 55), or a chimeric antigen receptor (CAR) protein, wherein the CAR protein binds to NY-ESO-1 (claim 77), and comprises: (I) (a) a first VH CDR identical to VH CDR I of BC2-3G I (GDSVSSNSAA; SEQ ID NO: 1), BC2-3G2 (GDSVSSNSAA; SEQ ID NO: 1), BC2-3G3 (GDSVSSNSAA; SEQ ID NO: 1), BC2-3G4 (GDSVSSNTAA; SEQ ID NO: 2), or BC2-3G0 (GDSVSSNSAA; SEQ ID NO: 1); (b) a second VH CDR identical to VH CDR2 of BC2-3G1 (TYYRSKWYN; SEQ ID NO: 3), BC2-3G2 (TYYRSKWYS, SEQ ID NO: 4), BC2-3G3 (TYYRSKWYS; SEQ ID NO: 4), BC2-3G4 (TYYRSRWYH; SEQ ID NO: 5), or BC2-3G0 (TYYRSKWYN; SEQ ID NO: 3); (c) a third VH CDR identical to VH CDR3 of BC2-3G1 (CARDLGIAAAGDFDYW; SEQ ID NO: 6), BC2-3G2 (CARDLGPAAAADFDYW; SEQ ID NO: 7), BC2-3G3 (CARDLGVTAAADFDFW; SEQ ID NO: 8), BC2-3G4 (CARDLGLAAAADFDFW; SEQ ID NO: 9), or BC2-3G0 (CARDLGIAAAGYFDYW; SEQ ID NO: 16); (d) a first VL CDR identical to VL CDR1 of BC2-3G1 (QGVSSY; SEQ ID NO: 10), BC2-3G2 (QSVSSY; SEQ ID NO: 11), BC2-3G3 (QSVSSY; SEQ ID NO: 11), BC2-3G4 (QSVSSY; SEQ ID NO: 11), or BC2-3G0 (QGVSSY; SEQ ID NO: 10); (e) a second VL CDR identical to VL CDR2 of BC2-3G 1 (DAS; SEQ ID NO: 12), BC2- 3G2 (DAS; SEQ ID NO: 12), BC2-3G3 (DAS; SEQ ID NO: 12), BC2-3G4 (DAS; SEQ ID NO: 12), or BC2-3G0 (DAS; SEQ ID NO: 12); and (f) a third VL CDR identical to VL, CDR3 of BC2-3G1 (CHQGSNWPTF; SEQ ID NO: 13), BC2-3G2 (CHQHFNWPTF; SEQ ID NO: 14), BC2-3G3 (CIQHFNWPTF; SEQ ID NO: 14), BC2-3G4 (CHQHRSWPTF; SEQ ID NO: 15) or BC2-3G0 (CQQRSNWLTF; SEQ ID NO: 17); or (II) (a) a first VH CDR identical to VH CDR I of BC2-4G0 (GGSISSY; SEQ ID NO: 18), BC2-4G1 (GGSITNY; SEQ ID NO: 19), or BC2-4G2 (GGSISNY; SEQ ID NO: 20); (b) a second VH CDR identical to VH CDR2 of BC2-4G0 (IYYSGST; SEQ ID NO: 21), BC2-4G1 (IYYSGNT; SEQ ID NO: 22), or BC2-4G2 (IYYNGNT; SEQ ID NO: 23); (c) a third VH CDR identical to VH CDR3 of BC2-4G0 (CARHGLGWDLYYFDYW; SEQ ID NO: 24), BC2-4G1 (CARHGLGWDLYYFDYW; SEQ ID NO: 24), or BC2-4G2 (CARHGSGWDLYYFDYW; SEQ ID NO: 25); (d) a first VL CDR identical to VL CDRI of BC2-4G0 (SSNIGAGYD; SEQ ID NO: 26), BC2- 4G1 (SSNIGAGYD; SEQ ID NO: 26), or BC2-4G2 (SLNIGAGYD; SEQ ID NO: 27); (e) a second VL CDR identical to VL CDR2 of BC2-4G0 (GNS; SEQ ID NO: 28), BC2-4G1 (GNT; SEQ ID NO: 29), or BC2-4G2 (SNN; SEQ ID NO: 30); and (f) a third VL CDR identical to VL CDR3 of BC2-4G0 (CQSYDSSLSGYVF; SEQ ID NO: 31), BC2-4G1 (CQSYDSSLIGYVF; SEQ ID NO: 32), or BC2-4G2 (CQSYDASLKGYVF; SEQ ID NO: 33); or (III) (a) a first VH CDR identical to VH CDR I of BC2-5G 1 (GGTFSSYA; SEQ ID NO: 34), or BC2- 5G2 (GGTFSSYA; SEQ ID NO: 34); (b) a second VH CDR identical to VH CDR2 of BC2-5G1 (IIPILGIA; SEQ ID NO: 35), or BC2-5G2 (IIPILGVT; SEQ ID NO: 36); (c) a third VH CDR identical to VH CDR3 of BC2-5G I (CASVTSRYW; SEQ ID NO: 44), or BC2-5G2 (CASVTSGYW; SEQ ID NO: 37); (d) a first VL CDR identical to VL CDRI of BC2-5G 1 (QSVSSSS; SEQ ID NO: 38), or BC2- 5G2 (QSISSSY; SEQ ID NO: 39); (e) a second VL CDR identical to VL CDR2 of BC2-5G1 (GAS; SEQ ID NO: 40), or BC2-5G2 (SAS; SEQ ID NO: 41); and (f) a third VL CDR identical to VL CDR3 of BC2-5G1 (CQQHGISPPFMYTF; SEQ ID NO: 42), or BC2-5G2 (CQHYGSSPAFMYTF; SEQ ID NO: 43).
These claims encompass a genus of antibodies or CAR proteins with hundreds of combinations of HL CDRs 1-3 and VH CDRs1-3.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
In the instant case, the specification discloses 10 anti-NY-ESO-1 antibodies with determined paired VH and VL region, as shown in the table below:

VH CDRs 
VL CDRs 
BC2-3G0
SEQ ID NOs: 1-3-16
SEQ ID NOs: 10-12-17
BC2-3G1
SEQ ID NOs: 1-3-6
SEQ ID NOs: 10-12-13
BC2-3G2
SEQ ID NOs: 1-4-7
SEQ ID NOs: 11-12-14
BC2-3G3
SEQ ID NOs: 1-4-8
SEQ ID NOs: 11-12-14
BC2-3G4
SEQ ID NOs: 2-5-9
SEQ ID NOs: 11-12-15
BC2-4G0
SEQ ID NOs: 18-21-24
SEQ ID NOs: 26-28-31
BC2-4G1
SEQ ID NOs: 19-22-24
SEQ ID NOs: 26-29-32
BC2-4G2
SEQ ID NOs: 20-23-25
SEQ ID NOs: 27-30-33
BC2-5G1
SEQ ID NOs: 34-35-44
SEQ ID NOs: 38-40-42
BC2-5G2
SEQ ID NOs: 34-36-37
SEQ ID NOs: 39-41-43


However, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification. 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative NY-ESO-1 antibodies that function to specifically bind the NY-ESO-1, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
Although Applicants may argue that it is possible to screen for antibodies that bind the Ezrin epitopes and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." In the instant case, knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The specification provides no information about the structure of an antibody that binds to NY-ESO-1.
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/           Primary Examiner, Art Unit 1642